DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16-33 are pending, claims 1-15 having been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are as follows:
Claims 16 and 32 state that the control device determines a current switching state of the third spray device as a function of a difference between the pump current when washing liquor is supplied to the first hydraulic arrangement and when washing liquor is supplied to the second hydraulic arrangement.  It is unclear how the control device can determine the switching state of the third spray device merely by finding the difference between the pump current of the first hydraulic arrangement and the second hydraulic arrangement.  Claims 16 and 32 do not provide the measurement sequence as to how the difference between the first and second hydraulic arrangements can provide the necessary information to determine the switching state of the third spray device.  As best as can be understood 
Claims 17-31 and 33 are rejected for depending on rejected claims 16 or 32.
Claims 31-33 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the output unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 31 will be read as depending on claim 30.  Appropriate correction is required.
Regarding claim 32, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required.
Claim 33 is rejected for depending on rejected claim 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19, 23, 25, 28, 29, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0305592 to Pers et al.
As to claim 16, Pers discloses a dishwasher comprising: a first hydraulic arrangement (see Pers Fig. 1, ref#28 and conduit leading up to 28; paragraph [0027]), a second hydraulic arrangement (see Pers Fig. 1, ref.#27 and conduit leading up to 27; paragraph [0027]); a pump device operated by a pump 
As to claim 17, the dishwasher disclosed by Pers can be considered as being constructed in the form of a household dishwasher (see Pers Fig. 1).
As to claims 18 and 19, Pers discloses determining the current switching state of the third spray device by detecting the pump current when the hydraulic arrangements are supplied with washing 
As to claim, 23, Pers discloses that the pump device operates at a pump speed which is constant during determination of the current switching state of the third spray device (see Pers paragraph [0031]).
As to claim 25, Pers discloses a manually operated switching device to switch the third spray device from the first switching state to the second switching state and vice versa (see Pers paragraphs [0010]-[0011], [0029]).
As to claims 28 and 29, Pers discloses that the first, second and third spray devices comprise a spray arm (see Pers paragraphs [0027] and [0029]).
As to claim 32, Pers discloses a method for operating a dishwasher, the method comprising: operating a pump device by a pump current for supply of washing liquor to a first spray device via a first hydraulic arrangement for providing a first washing zone and for supply of washing liquor to a second spray device via a second hydraulic arrangement for providing a second washing zone (see Pers Fig. 1, ref.#27, 28, 21; paragraphs [0027]-[0031]); connecting a third spray device to one of the first and second hydraulic arrangements for providing an intensive washing zone (see Pers Fig. 1, middle washing arm 27; paragraph [0027]); allowing the third spray device to be switched between a first switching state in which the third spray device is isolated from the one of the first and second hydraulic arrangements, and a second switching state in which the third spray device is connected to the one of the first and second hydraulic arrangements (see Pers Fig. 1, ref.#34, 33; paragraphs [0010]-[0011], [0029] disclosing that the extra washing arm 33 can be manually activated) and wherein said extra washing arm is connected to the second hydraulic arrangement); and determining with a control device a current switching state of the third spray device as a function of a difference between the pump current when washing liquor is supplied to the first hydraulic arrangement and when washing liquor is supplied to the 
As to claim 33, the dishwasher disclosed by Pers can be considered as being constructed in the form of a household dishwasher (see Pers Fig. 1).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0305592 to Pers et al. as applied to claim 18 above, and further in view of U.S. Patent App. Pub. No. 2019/0174989 to Persson et al.
Pers is relied upon as discussed above with respect to the rejection of claim 18.
As to claim 20, Pers does not explicitly disclose that a first temporal mean value and a second temporal mean value are detected for the pump currents.  Persson discloses a similar dishwasher wherein the temporal average is detected and the differences between the averages are used (see Persson Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to use temporal mean values as disclosed by Persson in order to eliminate the effect of temporary fluctuations (see Persson paragraph [0010]).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0305592 to Pers et al. as applied to claim 16 above, and further in view of DE19630357A1 to Schrott (see machine translation).
Pers is relied upon as discussed above with respect to the rejection of claim 16.
As to claim 21, Pers does not explicitly disclose that the control device is configured to perform a dishwashing program selected from a number of dishwashing programs, each of the dishwashing programs being determined by a plurality of dishwashing program parameters, said control device adjusting at least one dishwashing program parameter from the plurality for the dishwashing program currently being performed as a function of the current switching state of the third spray device and as a function of a dishwashing program currently being performed.  Schrott discloses a similar dishwasher wherein the dishwasher comprises a plurality of program cycles (see Schrott machine translation paragraph [0003]) and wherein the control device is configured to adjust the program parameter based on the amount of water used (see Schrott paragraphs [0003] and [0010]-[0012]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pers to include have the dishwasher comprise a plurality of dishwashing programs as is well known in the art and to also adjust parameters of the dishwashing program based on the amount of water used, which would include the use of the third spray device, as disclosed by Schrott in order to cost-effectively regulate the amount of water used in the dishwasher (see Schrott machine translation paragraph [0007]).
As to claim 22, the combination of Pers and Schrott discloses that the control device determines the current switching state of the third spray device at a start of each performance of the dishwashing program (see Pers paragraph [0015]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0305592 to Pers et al. as applied to claim 16 above, and further in view of U.S. Patent App. Pub. No. 2006/0219262 to Peterson et al.
Pers is relied upon as discussed above with respect to the rejection of claim 18.
As to claim 24, Pers does not explicitly disclose that the control device monitors a smooth running of the pump device when determining the current switching state of the third spray device.  .

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0305592 to Pers et al. as applied to claim 25 above, and further in view of U.S. Patent App. Pub. No. 2005/0133070 to Vanderroest et al.
Pers is relied upon as discussed above with respect to the rejection of claim 25.
As to claims 26 and 27, Pers does not explicitly disclose that the switching device comprises a switching valve.  Use of valves, such as “on-off” valves (read as switching valves) is known in the art and does not provide patentable significance (see Vanderroest paragraphs [0047] and [0050]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a switching valve as disclosed by Vanderroest as the switching device and the results would have been predictable (device for opening or closing fluid flow to spray arm).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0305592 to Pers et al. as applied to claim 16 above, and further in view of U.S. Patent App. Pub. No. 2017/0105595 to Lambert et al.
Pers is relied upon as discussed above with respect to the rejection of claim 16.
As to claim 30, Pers does not explicitly disclose an output unit configured to output the current switching state of the third spray device to a user.  Use of display devices to inform the user about the status of the dishwasher is well-known in the art and does not provide patentable significance (see .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0305592 to Pers et al. in view of U.S. Patent App. Pub. No. 2017/0105595 to Lambert et al. as applied to claim 30 above, and further in view of DE102012101537A1 to Enslin et al. (see machine translation).
Pers and Lambert are relied upon as discussed above with respect to the rejection of claim 30.
As to claim 31, the combination of Pers and Lambert does not explicitly disclose that the output unit transmits the current switching state to a mobile device of the user.  Use of mobile devices to inform the user of the status of a dishwasher is known in the art and does not provide patentable significance (see Enslin machine translation paragraph [0012]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the output unit transmit the status of the dishwasher, including the current switching state, to a mobile device of the user as disclosed by Enslin in order to operate and active the dishwasher in a simple manner (see Enslin machine translation paragraph [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714